 



THIS WARRANT AND THE SECURITIES THAT MAY BE ISSUED UPON ITS EXERCISE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR THE SECURITIES LAWS OF ANY
STATE AND MAY NOT BE SOLD, TRANSFERRED, OR PLEDGED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT AND STATUTES UNLESS PRIOR TO ANY
SALE, TRANSFER, OR PLEDGE, THE ISSUER RECEIVES AN OPINION OF COUNSEL, IN FORM
AND SUBSTANCE REASONABLY SATISFACTORY TO IT, THAT REGISTRATION IS NOT REQUIRED
UNDER SUCH ACT AND THE STATUTES AND RULES PROMULGATED THEREUNDER.

 

Dated: 11/19/2015 Right to Purchase 80,000 Shares of Common Stock,

 

Warrant No. BD- 2

 

COMMON STOCK PURCHASE WARRANT

OF

BLOW & DRIVE INTERLOCK CORPORATION

 

This certifies that, for value received, David Stuart Petlak, an individual (the
“Holder”), is entitled to subscribe for and purchase at the Exercise Price
(defined below) from Blow & Drive Interlock Corporation, a Delaware corporation
(the “Company”), shares of the Company’s Common Stock as set forth below and
subject to adjustment provided therein.

 

This Warrant is being issued pursuant to the terms of that certain Securities
Purchase Agreement dated November 19, 2015 (the “SPA”). Unless indicated
otherwise, the number of shares of common stock that Holder may purchase by
exercising this Warrant is Eighty Thousand (80,000) shares of the Company’s
common stock.

 

1. DEFINITIONS. As used herein, the following terms shall have the following
respective meanings:

 

(a) “Exercise Period” shall mean the period commencing with the date hereof and
ending three (2) years after the date hereof.

 

(b) “Exercise Price” shall mean $0.80 per share.

 

(c) “Exercise Shares” shall mean the shares of the Company’s common stock
issuable upon exercise of this Warrant.

 

2. EXERCISE OF WARRANT. The rights represented by this Warrant may be exercised
in whole or in part at any time during the Exercise Period, by delivery of the
following to the Company at its address as set forth in Section 10, below:

 

(a) An executed Notice of Exercise in the form attached hereto;

 

Page 1 of 7 

 

 

(b) Payment of the Exercise Price in cash or by check; and

 

(c) This Warrant.

 

Upon the exercise of the rights represented by this Warrant, a certificate or
certificates for the Exercise Shares so purchased, registered in the name of the
Holder or persons affiliated with the Holder, if the Holder so designates, shall
be issued and delivered to the Holder within a reasonable time after the rights
represented by this Warrant shall have been so exercised.

 

The person in whose name any certificate or certificates for Exercise Shares are
to be issued upon exercise of this Warrant shall be deemed to have become the
holder of record of such shares on the date on which this Warrant was
surrendered and payment of the Exercise Price was made, irrespective of the date
of delivery of such certificate or certificates, except that, if the date of
such surrender and payment is a date when the stock transfer books of the
Company are closed, such person shall be deemed to have become the holder of
such shares at the close of business on the next succeeding date on which the
stock transfer books are open.

 

3. ADJUSTMENT IN NUMBER OF SHARES.

 

In case at any time or from time to time after the issue date the holders of the
common stock of the Company (or any shares of stock or other securities at the
time receivable upon the exercise of this Warrant) shall have received, or, on
or after the record date fixed for the determination of eligible stockholders,
shall have become entitled to receive, without payment therefore, other or
additional stock or other securities or property (including cash) by way of
stock split, stock dividend, spin-off, reclassification , combination of shares
or similar corporate rearrangement, then and in each such case the Holder of
this Warrant, upon the exercise hereof as provided in Section 3, shall be
entitled to receive the amount of stock and other securities and property which
such Holder would hold on the date of such exercise if on the issue date he had
been the holder of record of the number of shares of common stock of the Company
called for on the face of this Warrant and had thereafter, during the period
from the issue date, to and including the date of such exercise, retained such
shares and/or all other or additional stock and other securities and property
receivable by him as aforesaid during such period, giving effect to all
adjustments called for during such period. In the event of any such adjustment,
the Exercise Price shall be adjusted to equal (A) the Exercise Price in effect
multiplied by the number of shares of common stock into which this Warrant is
exercisable immediately prior to the adjustment, divided by (B) the number of
shares of common stock into which this Warrant is exercisable immediately after
such adjustment. Nothing in this Section or this Warrant will entitle the Holder
to receive more than the shares listed above, as adjusted by this Section. There
is no provision for the Holder to receive any more shares of the Company’s
common stock under this Warrant as a penalty or otherwise.

 

Page 2 of 7 

 

 

4. COVENANTS OF THE COMPANY.

 

(a) Covenants as to Exercise Shares. The Company covenants and agrees that all
Exercise Shares that may be issued upon the exercise of the rights represented
by this Warrant will, upon issuance, be validly issued and outstanding, fully
paid and nonassessable, and free from all taxes, liens and charges with respect
to the issuance thereof. The Company further covenants and agrees that the
Company will at all times during the Exercise Period have authorized and
reserved, free from preemptive rights, a sufficient number of shares of its
common stock to provide for the exercise of the rights represented by this
Warrant. If at any time during the Exercise Period the number of authorized but
unissued shares of the Company’s common stock shall not be sufficient to permit
exercise of this Warrant, the Company will take such corporate action as may, in
the opinion of its counsel, be necessary to increase its authorized but unissued
shares of common stock to such number of shares as shall be sufficient for such
purposes.

 

(b) No Impairment. Except and to the extent as waived or consented to by the
Holder, the Company will not, by amendment of its Articles of Incorporation or
through any reorganization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities or any other voluntary action, avoid or
seek to avoid the observance or performance of any of the terms to be observed
or performed hereunder by the Company, but will at all times in good faith
assist in the carrying out of all the provisions of this Warrant and in the
taking of all such action as may be necessary or appropriate in order to protect
the exercise rights of the Holder against impairment.

 

(c) Notices of Record Date. In the event of any taking by the Company of a
record of the holders of any class of securities for the purpose of determining
the holders thereof who are entitled to receive any dividend (other than a cash
dividend which is the same as cash dividends paid in previous quarters) or other
distribution, the Company shall provide to the Holder, at least ten (10) days
prior to the date specified herein, a notice specifying the date on which any
such record is to be taken for the purpose of such dividend or distribution.

 

5. REPRESENTATIONS OF HOLDER.

 

(a) Acquisition of Warrant for Personal Account. The Holder represents and
warrants that it is acquiring the Warrant and the Exercise Shares solely for its
account for investment and not with a view to or for sale or distribution of
said Warrant or Exercise Shares or any part thereof. The Holder also represents
that the entire legal and beneficial interests of the Warrant and Exercise
Shares the Holder is acquiring is being acquired for its account only.

 

Page 3 of 7 

 

 

detailed statement of the circumstances surrounding the proposed disposition,
and if reasonably requested by the Company, the Holder shall have furnished the
Company with an opinion of counsel, reasonably satisfactory to the Company, for
the Holder to the effect that such disposition will not require registration of
such Warrant or Exercise Shares under the Act or any applicable state securities
laws.

 

(d) The Holder understands and agrees that all certificates evidencing the
shares to be issued to the Holder may bear the following legend:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”). THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THE
SECURITIES UNDER THE ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED.

 

6. FRACTIONAL SHARES. No fractional shares shall be issued upon the exercise of
this Warrant as a consequence of any adjustment pursuant hereto. All Exercise
Shares (including fractions) issuable upon exercise of this Warrant may be
aggregated for purposes of determining whether the exercise would result in the
issuance of any fractional share. If, after aggregation, the exercise would
result in the issuance of a fractional share, the Company shall, in lieu of
issuance of any fractional share, pay the Holder otherwise entitled to such
fraction a sum in cash equal to the product resulting from multiplying the then
current fair market value of an Exercise Share by such fraction.

 

7. NO STOCKHOLDER RIGHTS. This Warrant in and of itself shall not entitle the
Holder to any voting rights or other rights as a stockholder of the Company.

 

8. TRANSFER OF WARRANT. This Warrant and all rights hereunder are not
transferable by the Holder unless the Holder obtains the express written consent
of the Company.

 

9. LOST, STOLEN, MUTILATED OR DESTROYED WARRANT. If this Warrant is lost,
stolen, mutilated or destroyed, the Company may, on such terms as to indemnity
or otherwise as it may reasonably impose (which shall, in the case of a
mutilated Warrant, include the surrender thereof), issue a new Warrant of like
denomination and tenor as the Warrant so lost, stolen, mutilated or destroyed.
Any such new Warrant shall constitute an original contractual obligation of the
Company, whether or not the allegedly lost, stolen, mutilated or destroyed
Warrant shall be at any time enforceable by anyone.

 

Page 4 of 7 

 

 

10. WAIVER AND AMENDMENT. Any term of this Warrant may be amended or waived only
with the written consent of the Holder.

 

11. NOTICES. All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given: (a) upon personal delivery to the Party to be
notified, (b) when sent by confirmed facsimile if sent during normal business
hours of the recipient, if not, then on the next business day, or (c) one (1)
day after deposit with a nationally recognized overnight courier, specifying
next day delivery, with written verification of receipt. All communications
shall be sent as follows:

 

If to the Company: Blow & Drive Interlock Corporation   1080 La Cienega
Boulevard   Suite 304   Los Angeles, California 90035   Attn. Laurence Wainer
Facsimile L_)

 

with a copy to: Law Offices of Craig V. Butler   300 Spectrum Center Dr., Suite
300   Irvine, CA 92618   Attn: Craig V. Butler, Esq.   Facsimile No.: (949)
209-2545

 

If to Holder: David Stuart Petlak   1152 Beverwil   LA CA 90035   Facsimile No.:
(424) 362-4990

 

or at such other address as the Company or folder may designate by ten (10) days
advance written notice to the other Party hereto.

 

12. GOVERNING LAW; VENUE. This Warrant and all rights, obligations and
liabilities hereunder shall be governed by the laws of the State of California.
The parties agree that any action brought to enforce the terms of this Warrant
will be brought in the appropriate federal or state court having jurisdiction
over Los Angeles County, California, United States of America.

 

13. ATTORNEYS’ FEES. Should either party commence any legal action or proceeding
in order to enforce or interpret this Warrant or any term or provision hereof,
then in addition to any damages or remedies that may be awarded or granted to
the prevailing party therein, the prevailing party shall be entitled to have and
recover from the losing party such prevailing party’s reasonable attorneys’ fees
and costs incurred in connection therewith.

 

14. CURRENCY. All currency is expressed in U.S. dollars.

 

Page 5 of 7 

 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
duly authorized officer as of August 7, 2015.

 

Blow & Drive Interlock Corporation,

a Delaware corporation

 

    By: Laurence Wainer Its: Chief Executive Officer

 

Acknowledged:

 



   

 

Page 6 of 7 

 

 

 [image_002.jpg]   [image_003.jpg]    Blow and Drive Interlock Corporation    
1080 S. La Cienega Blvd Suite 304     Los Angeles, California 90035     (877)
238 -4492     www.blowanddrive.com  

 

November 25, 2015

 

Lee Cassidy, Esq.

Cassidy & Associates

Attorneys At Law

215 Apolen_a Ave

Newport Beach, CA 92662

 

Dear Lee:

 

In connection with our prospective supplement No. 1 (Form 424) anticipated to
occur on or around December 1, 2015, please provide our auditors, JPDH &
Company, 18662 MacArthur Blvd, Second Floor, Irvine California 92612, with an
update to your legal confirmation response letter dated March 5, 2015 in
relation to the audit of the financial statements as of, and for the period
ended, December 31, 2014. Can you also please email a copy of the letter to John
Poth at JohnP@JPDHcpa.com to expedite the receipt of your response. 

 



    EO & CFO  

 

 

 

 

FINDERS AGREEMENT

Blow and Drive Interlock

 

This Memorandum of Understanding is entered into between Blow and Drive
Interlock Corp, a corporation publicly traded as OTCBB:BDIC (“BDIC”) and Gnosiis
International, LLC (“GI”) on this day of November 30, 2015. BDIC wishes to
engage Gnosiis International as a finder business partner and representative on
a success based compensation arrangement and the parties wish to be bound by the
responsibilities that are in accordance with the terms and conditions set forth
herein:

 

1) The term of this agreement shall be for three-weeks but shall renew for an
additional three-weeks period in the event that BDIC and GI have ongoing
business.     2) GI will identify an investor(s) for BDIC to commit no less than
$50,000 in capital by means of a convertible note in accordance with the
following general terms:

 

  a) 36 Month Note at 7.5% interest         b) Warrants attached to the note
with a 1:1 ratio - at $2.25 per share, executable for up to 3 years         c)
At the end of the 36 month term, the investor at their sole discretion, can
either take the principle in cash or convert into BDIC at the $2.25 share price

 

3) Upon success, Gnosiis will be entitled to the following compensation:

 

  a) 1 share of BDIC restricted stock will be vested to Gnosiis for every $1 in
financing raised by BDIC as a result of GI’s efforts         b) A bonus of
either 15,000 shares or $5,000 in cash to be mutually agreed upon by GI and
BDIC.         c) A seat on BDIC’s Board of Directors

 

4) BDIC agrees to refrain from circumventing GI with regard to contacts,
opportunities, and efforts brought by the other party. All contacts with third
parties will remain the exclusive privilege of GI and BDIC will at no time
participate in business activities with those contacts without written consent
of GI. In the event of a breach by BDIC; GI shall be entitled to any and all
damages, legal fees, cost of recourse, related to the breach by the receiving
party. This shall remain in force for a 24-month period.     5) GI hereby agrees
and acknowledge that its role in implementing this Agreement shall be only to
introduce to BDIC potential participants in the business transaction. GI shall
not engage in any negotiations, advise or make recommendations concerning the
transaction. GI shall have no right to represent or bind BDIC to third parities
or act in BDIC’s name. GI’s relationship with BDIC is not exclusive; BDIC may
engage other finders.     6) Entering into Transaction. Nothing in this
Agreement shall obligate BDIC to engage in a business transaction with the
parties introduced by GI. The decision to enter into the business transaction is
totally within BDIC’s sole absolute discretion.

 

 

 

 

7) Electronic Signatures. This Agreement and any written notice, consent,
agreement or document provided for in this Agreement shall be deemed signed if
the person’s name is placed on the document whether by manual signature,
electronic transmission or facsimile transmission by the person.     8) Other
Provisions. This Agreement embodies the entire understanding between the parties
with regard to its subject matter and replaces all prior agreements. This
agreement may not be assigned or modified without the written consent of both
parties. This agreement is governed by the law of the state of Delaware, without
regard to its conflict of law principles. Any notice to either party may be sent
by email, United States Mail or expedited delivery service.

 

      Laurence Wainer   Abraham Summers CEO, Blow and Drive Interlock Corp  
Gnosiis International, LLC

 

 

 

 

NOTICE OF EXERCISE

 

TO: Blow & Drive Interlock Corporation

 

(1) The undersigned hereby elects to purchase 80,000 shares of the common stock
of Blow & Drive Interlock Corporation, a Delaware corporation (the “Company”),
pursuant to the terms of the attached Warrant and based on an exercise price of
$0.80, and tenders herewith payment of the exercise price in full, together with
all applicable transfer taxes, if any.

 

(2) Please issue a certificate or certificates representing said shares of the
Company’s common stock in the name of the undersigned or in such other name as
is specified below:

 

(Name)

David Stuart Petlak

 

(Address)

1152 Beverwil LA CA 90035

 

November 19, 2015   (Date) (Signature)    [image_004.jpg]   (Print name)

 



Page 7 of 7

 



